DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10, 12-18, 20, 22-23 and new claims 24-25 are presently under consideration and claims 11, 19, and 21 remain cancelled in applicant’s amendments to the claims filed with the response dated 25 May 2022.
Applicant’s amendments to the claims have overcome the prior art grounds of rejection set forth in the prior office correspondence and these rejections are therefore withdrawn.
The prior art grounds of rejection set forth in the prior office correspondence erroneously left out a grounds of rejection to claim 12 and 13 which had been rejected in the office correspondence mailed 06 June 2021.
A new grounds of rejection is also set forth below for claims 14, 16-18, and 20.

Claim Objections
Claim 14 is objected to because of the following informalities:  “99” in line 7 of claim 14 should recite “99%”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al (US 6,162,987), and further in view of Wang et al (Wafer-Bonded Internal Back-Surface Reflectors for Enhanced TPV Performance, NPL cite No. 5 in IDS) and further in view of Baldasaro et al (Thermodynamic analysis of thermophotovoltaic efficiency and power density tradeoffs).

Regarding claims 12-13 Murray discloses a thermophotovoltaic (TPV) cell comprising: 
an active layer comprising indium gallium arsenide and no antimonide or only trace levels of antimonide (Figs. 2-4 see: n-doped InGaAs emitter 14 and p-doped InGaAs base 16 forming an active layer of an MIM cell); 
a back-surface reflective (BSR) layer (Figs. 2-4 see: Au material of Back surface reflector 28); and 
a spacer layer positioned between the active layer and back-surface reflective layer (Figs. 2-4 see: MgF2 layer of Back surface reflector 28 positioned between the Au reflector and the InGaAs emitter 14/p-doped InGaAs base 16).
Regarding the claim 12 limitation “wherein the TPV cell has an average reflectance in the range of 94% to 99% below a bandgap of the TPV cell, as averaged across a spectral range below the bandgap, wherein the spectral range is from the bandgap to 4 microns” Murray at Fig. 6 and C4/L55-67, C5/L5-30 teaches the TPV cell which has a band gap of ~0.6 eV is operated under a 1200K (~927°C) emitter and has a short wavelength reflectance of ~95% for some wavelengths and in Fig.6 over the range from the bandgap of ~0.6 eV to 4 microns shows an average reflectance greater than at least 90% but it’s not clear from the disclosure of Murray that the average reflectance in the range of 94% to 99% as averaged across the spectral range from the bandgap to 4 microns.
However, Wang teaches the average reflectance of a back surface reflector of a TPV cell can be optimized through choice of material and layer thickness of the back surface reflector and spacer (Wang, page. 476 see Fig. 6 and paragraph under section “Results and Discussion”). Wang shows an average reflectance in the range of 94% to 99% as averaged across a spectral range from the bandgap to 4 microns (Wang, page. 476 see Fig. 6). Wang teaches the spectral control in the thermophotovoltaic system is a variable that can be modified by optimizing the sub-bandgap reflectivity of the TPV cell (Wang, pages. 473-474 see section “Introduction”).
Therefore, the spectral control in the thermophotovoltaic system of Murray is a variable that can be modified, among others, by varying the average reflectance of radiation below a bandgap of the TPV cell as averaged across the spectral range from the bandgap to 4 microns.  For that reason, the claimed weighted of the TPV cell, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the average reflectance of the TPV cell cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the average reflectance of the TPV cell in the device of Murray across a spectral range from the bandgap to 4 microns to obtain the desired spectral control to improve conversion efficiency of the TPV device (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Modified Murray does not explicitly disclose wherein the TPV cell has a conversion efficiency in a range of 45-52% or a conversion efficiency in a range of 50-52%.  
Baldasaro discloses the power density of the TPV cell is a variable that can be modified by varying the conversion efficiency of the TPV cell (Baldasaro, page 3319 see Abstract and page 3325 see section “5. Efficiency/power density trade off”).
Therefore, power density of the TPV cell of Murray is a variable that can be modified, among others, by varying the conversion efficiency of the TPV cell.  For that reason, the conversion efficiency of the TPV cell, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the conversion efficiency of the TPV cell cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the conversion efficiency of the TPV cell in the device of Murray to obtain the desired power density of the TPV cell (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


Claims 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 4,234,352), and further in view of Wang et al (Wafer-Bonded Internal Back-Surface Reflectors for Enhanced TPV Performance, NPL cite No. 5 in IDS).

Regarding claim 14 Swanson discloses a thermophotovoltaic (TPV) cell comprising: 
an active layer (C4/L10-51, Figs. 5-10 see: intrinsic or lightly doped semiconductor material of semiconductor substrate 50); 
a back-surface reflective (BSR) layer (C5/L9-50, Figs. 8-10 see: silver layer 68 providing electrical contact and a highly reflective surface); and 
a spacer layer positioned between the active layer and back-surface reflective layer (C4/L52-68, Figs. 8-10 see: silicon oxide layer 64 positioned between the substrate 50 and silver layer 68), 
wherein no growth substrate or lateral conduction layer is positioned between the spacer layer and the active layer (C4/L52-68, C5/L9-50 Figs. 8-10 see: no further layer is positioned between the silicon oxide layer 64 and intrinsic or lightly doped semiconductor material of semiconductor substrate 50).
Regarding the claim 14 limitation “wherein the TPV cell has an average reflectance in the range of 95% to 99% below a bandgap of the TPV cell, as averaged across a spectral range below the bandgap, wherein the spectral range is from the bandgap to 4 microns” Swanson teaches at C3/L62-68 and C4/L1-2, 32-37 that the back reflective contact surface of the solar cell reflects unabsorbed sub bandgap radiation back to the radiator for re-absorption and re-emission, but does not explicitly disclose that the average reflectance in the range of 95% to 99% as averaged across the spectral range from the bandgap to 4 microns.
However, Wang teaches the average reflectance of a back surface reflector of a TPV cell can be optimized through choice of material and layer thickness of the back surface reflector and spacer (Wang, page. 476 see Fig. 6 and paragraph under section “Results and Discussion”). Wang shows an average reflectance in the range of 95% to 99% as averaged across a spectral range from the bandgap to 4 microns (Wang, page. 476 see Fig. 6). Wang teaches the spectral control in the thermophotovoltaic system is a variable that can be modified by optimizing the sub-bandgap reflectivity of the TPV cell (Wang, pages. 473-474 see section “Introduction”).
Therefore, the spectral control in the thermophotovoltaic system of Swanson is a variable that can be modified, among others, by varying the average reflectance of radiation below a bandgap of the TPV cell as averaged across the spectral range from the bandgap to 4 microns.  For that reason, the claimed weighted of the TPV cell, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the average reflectance of the TPV cell cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the average reflectance of the TPV cell in the device of Swanson across a spectral range from the bandgap to 4 microns to obtain the desired spectral control to improve conversion efficiency of the TPV device (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 16 modified Swanson discloses the TPV cell of claim 14, further comprising: an anti-reflective coating (ARC) layer, wherein the active layer is positioned between the ARC layer and the spacer layer (C4/L52-68, Fig. 10 see: ¼ wavelength layer of silicon oxide 66 which is thus acting as an ARC where substrate 50 is positioned between silicon oxide layer 66 and silicon oxide layer 64).  

Regarding claim 18 modified Swanson discloses TPV cell of claim 14, and Wang teaches wherein the spacer layer comprises magnesium fluoride (Wang, page 476 see: alternative replacements for the silicon oxide low-index dielectric include MgF2).

Regarding claim 20 modified Swanson discloses the TPV cell of claim 14, and as Swanson teaches the spacer layer (silicon oxide layer 64) is formed of silicon oxide (C4/L52-68), the recited silicon oxide material of the spacer layer will inherently have a refractive index of less than 3.5 as refractive index is an inherent material property and the refractive index of silicon oxide is about 1.46. See MPEP 2112.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 4,234,352), in view of Wang et al (Wafer-Bonded Internal Back-Surface Reflectors for Enhanced TPV Performance, NPL cite No. 5 in IDS) as applied to claims 14, 16, 18, and 20 as set forth above, and further in view of Dziendziel et al (US 7,166,797).

Regarding claim 17 modified Swanson discloses the TPV cell of claim 16 but does not explicitly disclose where the ARC layer can have a plurality of layers or wherein a first layer of the plurality of layers comprises magnesium fluoride, and a second layer of the plurality of layers comprises zinc selenide.
Dziendziel teaches multilayer filters (antireflective coatings) for TPV cells comprising a low index of refraction first layer and a high index of refraction second layer that function to transmit above bandgap radiation to the TPV cell and reflect sub-bandgap radiation back towards the emitter (Dziendziel, C6/L8-26), where Dziendziel teaches the low index of refraction first layer can be selected as magnesium fluoride (Dziendziel, C6/L54-68, C7/L20-32 and Table 2 see: additional low refractive index filter materials including magnesium fluoride) and the high index of refraction second layer can be selected as zinc selenide (Dziendziel, C6/L54-68, C7/L20-32 and Table 1 see: high refractive index filter materials including Zinc selenide).
Dziendziel and modified Swanson are combinable as they are both concerned with the field of thermophotovoltaic cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Swanson in view of Dziendziel such that the antireflective coating of Swanson comprises a low index of refraction first layer comprising magnesium fluoride as taught by Dziendziel (Dziendziel, C6/L54-68, C7/L20-32 and Table 2 see: additional low refractive index filter materials including magnesium fluoride) and a high index of refraction second layer comprising zinc selenide as taught by Dziendziel (Dziendziel, C6/L54-68, C7/L20-32 and Table 1 see: high refractive index filter materials including Zinc selenide) as Dziendziel teaches these materials are used in multilayer filters (antireflective coatings) for TPV cells that function to transmit above bandgap radiation to the TPV cell and reflect sub-bandgap radiation back towards the emitter (Dziendziel, C6/L8-26) and thus selection of these materials would have amounted to the use of known light filtering materials for their intended use in a known environment to accomplish an entirely expected result.

Allowable Subject Matter
Claims 1-10, and 22-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claim 1 recites a thermophotovoltaic (TPV) cell comprising the combination of limitations of “an active layer comprising indium gallium arsenide and no antimonide or only trace levels of antimonide, a spacer layer positioned between the active layer and back-surface reflective layer wherein the TPV cell is configured to have an average reflectance in a range of 94% to 99% below a bandgap of the TPV cell, as averaged across a spectral range below the bandgap, wherein the spectral range is from the bandgap to 4 microns, and wherein no growth substrate or lateral conduction layer is positioned between the spacer layer and the active layer”, the combination of which are not taught by the prior art of record.
The prior art of record of Murray that recites an active layer comprising indium gallium arsenide and no antimonide or only trace levels of antimonide, includes one or both of a growth substrate or lateral conduction layer is positioned between the spacer layer and the active layer. Wang likewise recites a lateral conduction layer between the spacer layer and the active layer. As such, claim 1 and by dependence claims 2-10, and 22-25 are allowable over the prior art of record.

Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 recites “wherein the active layer comprises indium gallium arsenide and no antimonide or only trace levels of antimonide” which is not taught by the prior art of Swanson, as Swanson is directed to a silicon thermophotovoltaic cell, and claim 15 is allowable for the same reasons as set forth for claim 1 above.

Response to Arguments
Applicant’s arguments with respect to claims 12-14, 16-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726